78DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments from the response filed on 9 November 2020 have been fully considered and will be addressed below in the order in which they appeared.

Applicant’s arguments applicant’s assertion that explicit support for the amendments is found in at least the abstract of the instant application is not persuasive. The amended application is flawed in that the claims appear to be missing essential structural elements to accomplish claimed function of one way operation and the specification is silent on both structure and function of the current amendment concerning movement toward the open position is prevented while movement towards closed position is permitted. Review of the specification shows no support for such one way movement. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the frame to be securely locked lock the sliding door or sliding window at any position between and including the fully open and fully closed positions such that movement of the sliding door or sliding window towards the fully open position is prevented and such that movement of the sliding door or sliding window towards the fully closed position is permitted” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Nowhere is it shown that the security device is other than discreet position capable. A ratchet or one directional capability is not depicted in drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 3 and 4 (by its dependency on 3) are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without “the frame to be securely locked lock the sliding door or sliding window at any position between and including the fully open and fully closed positions such that movement of the sliding door or sliding window towards the fully open position is prevented and such that movement of the sliding door or sliding window towards the fully closed position is permitted” Specific structure to enable the function is missing from the recitation and is also missing from the specification, (see new matter), which In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Applicant recites a function of a one way capability that is not supported in the drawings or the specification. Some mechanism which allows movement in one direction but not the other is required to achieve the recited function.


Claims 1, 2, 3 and 4 (by its dependency on 3) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Review of the originally filed specification does not show support for structure or function of operation in one direction to allow a window or door to close while restricting movement to open. As best understood the holes and pins of the instant application allow discreet positioning only. Explicit support for the amendment must be pointed out in the original specification otherwise the amendment is considered to not be in the possession of the applicant at the time of the invention and is therefore new matter. 



Allowable Subject Matter
Claims 1, 2, and 3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  one-way security for windows and doors is available in prior art with a ratchet or a series of teeth for example as depicted in Elliot (US 6,607,221) to accomplish the one way security preventing opening but allowing closing as claimed. However, to make the full combination would require improper hindsight to make the full modification with recited elements for example the jammer bar as the jammer bar would not be necessary (or redundant) to accomplish the one way security and is not suggested or contemplated by the prior art of record.

Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/T. L. N./
Examiner, Art Unit 3675

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675